t c memo united_states tax_court mumtaz a ali petitioner v commissioner of internal revenue respondent docket no filed date dennis g harkavy for petitioner elaine t fuller for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure petitioner and his former spouse shagufta lisa ali ali had two children and owned a community interest in the spearmint rhino clubs src a corporation petitioner and ali separated in src paid ali dollar_figure per month from june to date a total of dollar_figure there was no court order judgment or written_agreement requiring petitioner to pay child spousal or family support to ali when ali received those payments on date a state court filed a stipulation between ali and petitioner that retroactively deemed petitioner to have paid one-half of the distributions from src to ali and deemed those payments from june to date to have been made by petitioner to ali as unallocated family support in satisfaction of petitioner’s obligation to provide support during that period the issues for decision are whether payments made to ali before the existence of a written divorce or separation agreement that were retroactively deemed to be unallocated family support payments by state court order are alimony for purposes of sec_71 we hold that they are not whether petitioner may exclude from income the dollar_figure that src paid on his behalf to ali in we hold that he may not section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner and his former spouse shagufta lisa ali petitioner resided in california when he filed his petition petitioner and ali separated on date petitioner and ali have two children b petitioner’s divorce on date ali filed an order to show cause with the superior court of california for the county of orange state court the court with jurisdiction over the dissolution of the marriage of petitioner and ali in which ali sought inter alia family support payments from petitioner in petitioner and ali each owned an undivided one-half community_property interest in src ali received monthly distributions of dollar_figure from src from june to date totaling dollar_figure in petitioner and ali had not divided their community_property interest in src in there was no court order or judgment or other written_agreement requiring petitioner to pay child spousal or family support in on date the state court filed a partial stipulation between petitioner and ali which provided in part that ali would continue to receive distributions from src of dollar_figure per month as unallocated family support from petitioner commencing date the state court reserved jurisdiction retroactive to date over the character and any allocation of the payments on date the state court filed a second stipulation between petitioner and ali which provided in part that the community interests in src of petitioner and ali would be divided equally on date the state court filed a stipulation between petitioner and ali which provided that the dollar_figure monthly distributions from src were allocated one-half each to petitioner and ali the date stipulation also deemed that the distributions allocated to petitioner and received by ali were paid_by petitioner to ali as unallocated family support from date to date in satisfaction of his obligation to provide support c petitioner’s tax_return for petitioner deducted dollar_figure as alimony on his income_tax return for payments made by src on his behalf to ali a background and petitioner’s contentions opinion a taxpayer may deduct payments which qualify as alimony and separate_maintenance payments sec_215 to qualify as alimony a payment must among other requirements be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 and b a divorce_or_separation_instrument is a decree of divorce or separate_maintenance or a written instrument incident to the decree a written_separation_agreement or a decree requiring a spouse to pay for the support or maintenance of the other spouse sec_71 sec_1_71-1 and income_tax regs petitioner acknowledges that no written divorce_or_separation_instrument existed in when src made the payments at issue to ali petitioner contends that the sec_71 requirement that the payments at issue be received under_a_divorce_or_separation_instrument is met by the state court’s retroactive approval of the stipulation that petitioner’s one-half dollar_figure of each monthly payment totaling dollar_figure in was paid_by him to ali as family support petitioner points out that under california law the state court may retroactively modify an agreement see in re marriage of skelley p 2d cal b whether retroactive treatment by the state court of payments as unallocated family support meets the requirement of sec_71 that the payments be received under_a_divorce_or_separation_instrument petitioner contends that because of the retroactive action by the state court the payments from src to ali in were payments under_a_divorce_or_separation_instrument we disagree for two reasons first payments made before the existence of a written divorce_or_separation_instrument are not deductible by the payor spouse under sec_215 or its predecessor 54_tc_1702 affd without published opinion aftr 2d ustc par 4th cir alleva v dept of treasury ustc par big_number e d n y ewell v commissioner tcmemo_1996_253 jachym v commissioner tcmemo_1984_181 white v commissioner tcmemo_1984_65 petitioner’s payments were not made under a qualifying divorce_or_separation_instrument when they were made second retroactive imposition of support by a state court does not have retroactive effect for federal tax purposes 36_tc_552 36_tc_148 10_tc_706 affd 175_f2d_389 3d cir 9_tc_47 affd 168_f2d_449 2d cir see also 98_tc_165 n state court adjudications retroactively changing the rights of parties are generally disregarded for federal_income_tax purposes thus src’s payments to ali in were not alimony even though the state court made the date instrument which an exception to the general_rule exists when the nunc_pro_tunc order retroactively corrects an order which failed to reflect the true intention of the court at the time it was rendered 70_tc_525 45_tc_530 there is no evidence that the state court’s retroactive order in this case corrects an order which failed to reflect the true intention of the court at the time it was rendered provided that src’s payments were unallocated family support retroactive to the date of those payments petitioner contends that healey v commissioner supra supports his position we disagree in healey a state court gave retroactive effect to its nunc_pro_tunc order we said in healey that payments were not made deductible by means of a retroactive court order id pincite healey does not support petitioner’s contention that retroactive state court actions are recognized for purposes of the sec_71 requirement that payments be received under_a_divorce_or_separation_instrument we do not recognize the retroactive nature of the state court instrument in deciding whether for purposes of sec_71 the payments made by src were made under a written divorce or separation agreement thus petitioner may not deduct any of the dollar_figure that src paid to ali in as alimony c whether petitioner may exclude from income the dollar_figure that src paid to ali in petitioner’s community_property share of income from src for is dollar_figure petitioner contends that he may exclude that amount from his income because src made the payments directly to ali we disagree petitioner has offered no authority for his position petitioner is taxed on his share of src community_income even though he chose to have it paid directly to ali because income from property is taxed to the owner of the property at the time the income is earned 311_us_112 281_us_111 see 282_us_792 tax cannot be avoided through an anticipatory_assignment_of_income lucas v earl supra a shareholder receives a constructive_dividend to the extent of the corporation's earnings_and_profits if the corporation pays a personal_expense of its shareholder or the shareholder uses corporate property for a personal purpose sec_301 sec_316 85_tc_332 60_tc_728 petitioner does not contend that src’s earnings_and_profits were less than dollar_figure and there is no evidence to suggest that the earnings_and_profits requirement is not met a payment is a constructive_dividend if the corporation has conferred an economic benefit on the shareholder without expectation of repayment 418_f2d_589 5th cir 89_tc_1280 petitioner economically benefited from src’s payment to ali because those payments relieved him of the obligation to make cash payments to her thus the dollar_figure that src paid to ali in is a constructive_dividend to petitioner in that amount and is not excluded from his income decision will be entered for respondent
